Citation Nr: 0118414	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  99-09 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to an increased (compensable) rating for 
rheumatoid arthritis of the ankles prior to October 11, 1999.

2.  Entitlement to an increased rating for rheumatoid 
arthritis of the right ankle, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased rating for rheumatoid 
arthritis of the left ankle, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to August 
1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

The veteran submitted additional medical evidence to the 
Board in April 2001.  In May 2001 the veteran's 
representative submitted a memorandum requesting waiver of RO 
review of additional evidence submitted.  


REMAND

In May 2001 the veteran submitted a motion requesting a 
videoconference hearing before a member of the Board.  The 
Board granted the motion.  Accordingly, the veteran's claims 
must be remanded to the RO so that such a hearing may be 
arranged.  

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule the veteran, in 
accordance with the docket number of this 
case, for a videoconference hearing at 
the local RO before a member of the 
Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




